Citation Nr: 0833639	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-41 283	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low 
back disability, status post fusion of L4-5 and L5-S1 with 
lumbar spondylitis and arthritic changes with addiction to 
opiates that have resulted in short-term memory loss and 
constipation.

2.  Entitlement to service connection for cervical 
spondylitis (a neck disorder), including secondary to the low 
back disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 

INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976 and from November 1979 to July 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 RO decision that, in relevant part, granted an 
increased rating to 40 percent for the veteran's low back 
disability but denied service connection for cervical 
spondylitis and erectile dysfunction.  Since that was not the 
maximum possible rating he could receive for his low back 
disorder, he appealed for an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  He also 
appealed his claims of entitlement to service connection for 
cervical spondylitis and erectile dysfunction.

In support of his claims, the veteran testified at a 
videoconference hearing in October 2007.  However, there was 
a malfunction in the recording equipment, so the transcript 
was mostly inaudible.  And in response to the Board's January 
2008 letter apprising him of this, and therefore giving him 
an opportunity for another hearing, he responded in February 
2008 that he wanted to be rescheduled for a hearing at the RO 
- but this time with one of the Board's judges physically 
present and presiding over the proceeding there.  So in 
February 2008 the Board remanded his claims to the RO to 
schedule him for another hearing (Travel Board hearing).

The veteran and his wife provided additional testimony in 
support of the claims during a Travel Board hearing in July 
2008 before the undersigned Veteran's Law Judge.  During the 
hearing, the veteran's representative indicated the veteran 
was withdrawing his claim for service connection for erectile 
dysfunction.  Therefore, that claim is no longer before the 
Board.  38 C.F.R. § 20.204.

There is one other preliminary point worth mentioning.  In 
his September 2005 notice of disagreement (NOD), the veteran 
raised the additional issues of his entitlement to a total 
disability rating based on individual unemployability (TDIU) 
and an earlier effective date for the 40 percent rating for 
his low back disorder.  


The RO has not adjudicated these additional claims, much less 
denied them and the veteran appealed them to the Board.  So 
they are referred to the RO for appropriate development and 
consideration since the Board does not have jurisdiction to 
consider them in this decision.  See 38 C.F.R. § 20.200 
(2007).

The Board is remanding the claim for a higher rating for the 
low back disability to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  But for reasons that will be discussed, 
the Board is going ahead and granting the claim for service 
connection for the cervical spondylitis and, aside from that, 
assigning separate ratings for the 
short-term memory loss and constipation, such that this 
additional disability is no longer rated as part and parcel 
of the low back disability.


FINDINGS OF FACT

1.  The March 2005 examiner determined the veteran's 
progressive, short-term memory loss is most likely due to the 
use of opiates for the management of the pain associated with 
his service-connected lumbar and now cervical spine 
disorders.

2.  The March 2005 examiner also determined the veteran's 
constipation is most likely from using opiates for the 
management of the pain associated with his service-connected 
spinal disorders.  His constipation can occur up to 5 days 
in a row.

3.  As well, the March 2005 examiner determined the veteran's 
cervical spondylitis is most likely related to the 
biomechanical favoritism rendered from the lumbar and 
cervical strains that occurred in service.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria are met for a separate 10 percent rating, but no 
higher, for the short-term memory loss disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9326 (2007). 

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria are met for a separate 10 percent rating, but no 
higher, for the chronic constipation.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.114, DC 
7319 (2007).

3.  Resolving all reasonable doubt in his favor, the 
veteran's neck disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since the Board is granting the veteran's claim of 
entitlement to service connection for a neck disorder, in 
full, there is no need to discuss whether there has been 
compliance with the duty-to-notify-and-assist provisions of 
the Veterans Claims Assistance Act (VCAA) because, even if 
there has not been, this is merely inconsequential and, 
therefore, at most harmless error.  38 C.F.R. § 20.1102; 
cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 
(2004) (Pelegrini II).  Also, as mentioned, the Board is 
assigning separate ratings for his short-term memory loss and 
constipation, so there also need not be any discussion of 
whether there has been compliance with the VCAA concerning 
these other claims since they, too, are being granted.



General Statutes and Regulations for Increased Ratings

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a 
recent Court decision held that in determining the present 
level of a disability for any increased-evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased-rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart, supra.  See also 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).



II.  Separate Rating for Short-Term Memory Loss

The veteran claims that his short-term memory loss warrants a 
separate compensable rating.  For the reasons and bases set 
forth below, the Board agrees that the medical evidence 
supports a 10 percent rating for his short-term memory loss 
secondary to his use of opiates as treatment for his low back 
disorder.

As a preliminary matter, the Board notes that, although never 
evaluated independently, service connection for short-term 
memory loss was granted by the RO in a March 2005 rating 
action when the service-connected low back disability was 
expanded to include this condition.  See Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  In addition, VA 
regulations provide that where, as here, a veteran has been 
diagnosed as having a specific condition and that disability 
is not listed in the Ratings Schedule, the diagnosed 
condition will be evaluated by analogy to a closely-related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  38 C.F.R. § 4.20.  In this case, the 
Board finds that the veteran's short-term memory loss is best 
evaluated, by analogy, to dementia due to other neurologic or 
general medical conditions under Diagnostic Code 9326.

Under the general rating formula for mental disorders, a 
noncompensable evaluation requires the formal diagnosis of a 
mental condition, but the symptoms are not severe enough 
either to interfere with occupational and social functioning.  

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.



A 30 percent rating requires occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events). 

VA assigns a 50 percent rating where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires severe occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking and mood due to 
symptoms such as spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.



As already alluded to, VA furnished the veteran a 
compensation examination in March 2005 to determine the 
nature and severity of his short-term memory loss.  During 
the examination he complained of short-term memory loss, 
which is why his wife had joined him during the examination 
(accompanied him).  Records show military and VA physicians 
had prescribed morphine as treatment for his low back 
disorder.  Based on the examination and other pertinent 
medical history, the examiner diagnosed progressive short-
term memory loss.  The examiner also confirmed the short-term 
memory loss was most likely aggravated by the use of opiates 
for the management of pain associated with the lumbar and 
cervical spine conditions and was likely proximately related 
to the veteran's spinal injuries during service.  

The veteran and his wife are competent to report that he has 
experienced short-term memory loss because this is capable of 
lay observation.  Morevoer, the March 2005 VA examiner 
attributed the short-term memory loss to a modality of 
treatment used for service-connected disability (namely, 
opiates for pain management).  Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005) Layno, 6 Vet. App. at 469.  See 38 
C.F.R. § 3.159(a)(2).  See 38 C.F.R. § 3.159(a)(2).  And the 
statements from the veteran and his wife regarding the 
effects of this condition on his social and occupational 
functioning - including during their recent July 2008 
hearing, are credible.  Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  

So following a careful review of the evidence, the Board 
finds that this additional disability most closely 
approximates the criteria for a 10 percent evaluation under 
Diagnostic Code 9326.  In reaching this conclusion, the Board 
observes that the veteran complained of short-term memory 
loss due to his medication (opiates) for his low back 
disorder.  And, as noted, a 10 percent rating requires 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and the ability to 
perform occupational tasks only during period of significant 
stress, or; symptoms controlled by continuous medication.  As 
such, resolving all reasonable doubt in his favor, the Board 
finds that the disability most nearly approximates the 
criteria for a separate 10 percent evaluation under 
Diagnostic Code 9326 for dementia due to other neurologic or 
medical conditions that cause only mild or transient 
symptoms.  

The Board further finds, however, that the preponderance of 
the evidence is against assigning a separate rating higher 30 
percent since the veteran does not exhibit any the symptoms 
of depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), or chronic sleep impairment, except 
for short-term memory loss.  As short-term memory loss is the 
only manifestation, this condition only warrants a 10 percent 
rating.

III.  Separate Rating for Constipation

The veteran also claims that his service-connected 
constipation warrants a separate compensable rating.  And for 
the reasons and bases set forth below, the Board agrees that 
the medical evidence supports assigning a separate 10 percent 
rating for this additional disability secondary to his use of 
opiates as treatment for his low back disorder.

As a preliminary matter, the Board again notes that, although 
never evaluated independently, service connection for 
constipation was established by the RO in a March 2005 rating 
action when the service-connected low back disability was 
expanded to include this condition.  See Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  In addition, VA 
regulations provide that where, as here, a veteran has been 
diagnosed as having a specific condition and that disability 
is not listed in the Rating Schedule, the diagnosed condition 
will be evaluated by analogy to a closely-related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20.  In this particular case at 
hand, the Board finds that the veteran's constipation is best 
evaluated by analogy to irritable colon syndrome under 
Diagnostic Code 7319.

Under Diagnostic Code 7319, a noncompensable rating requires 
mild disturbances of bowel function with occasional episodes 
of abdominal distress, a 10 percent evaluation when the 
condition is moderate, with frequent episodes of bowel 
disturbance with abdominal distress, and a 30 percent 
evaluation is warranted when the condition is severe, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.

VA treatment records note complaints of and treatment for 
constipation in December 2002 and during the compensation 
examination in March 2005.  

The purpose of that March 2005 VA examination included to 
determine the nature and severity of the veteran's 
constipation.  VA physicians had prescribed morphine as 
treatment for his low back disorder.  When examined, he 
reported that he had been constipated for up to five days in 
a row.  He was not on any stool softeners.  He drank prune 
juice to help him pass stool.  Based on the examination and 
other pertinent medical history, the examiner diagnosed 
constipation most likely secondary to the opiates taken for 
the management of the pain from the spinal conditions.  

Following a careful review of the evidence, the Board finds 
that this additional disability most closely approximates the 
criteria for a 10 percent evaluation under Diagnostic Code 
7319.  In reaching this conclusion, the Board observes that 
the veteran complained of constipation due to his medication 
(opiates) for his low back disorder.  As noted, a 10 percent 
evaluation is warranted when the condition is moderate, with 
frequent episodes of bowel disturbance with abdominal 
distress.  As such, resolving all reasonable doubt in his 
favor, the Board finds that the disability most nearly 
approximates the criteria for a separate 10 percent 
evaluation under Diagnostic Code 7319 for irritable colon 
syndrome.  

The Board further finds, however, that the preponderance of 
the evidence is against a higher 30 percent rating since the 
veteran has not reported severe diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  In this regard, VA records in June and 
November 2003 indicate he did not have any evidence of 
abdominal pain, constipation or diarrhea.  Hence, this 
condition only warrants a 10 percent rating under DC 7319.



IV.  Whether the Veteran is Entitled to Service Connection 
for a Neck Disorder

The veteran claims that his neck disorder (cervical 
spondylitis) is a direct result of his military service or, 
alternatively, is proximately due to, the result of, or 
chronically aggravated by his service-connected low back 
disorder - thereby warranting secondary service connection.  
More specifically, he claims that he hurt his neck in October 
1984 and his back in July 1987, both times during service, 
which caused his current neck problems.  Resolving all 
reasonable doubt in his favor, the Board finds that the 
evidence supports granting service connection for this 
additional condition.

Service connection may be granted for disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A showing of continuity of symptomatology after discharge is 
normally required unless there is medical evidence that the 
in-service condition, although not diagnosed as such in 
service, was chronic, see 38 C.F.R. § 3.303(b), or there is 
evidence that connects the current condition to the in-
service condition, see 38 C.F.R. § 3.303(d).  Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995).

Service connection is also permissible on a secondary basis 
for disability that is proximately due to or results from 
another disease or injury for which service connection has 
been granted.  See 38 C.F.R. § 3.310(a).  As well, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, he shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

An October 1984 service medical record indicates the veteran 
complained of neck and back pain of several days' duration.  
The previous Thursday, he had been given a limited-duty 
profile of no lifting for three days.  This injury had 
occurred after slipping while carrying a patient on a 
stretcher.  He noted that most of his pain was in his medium 
and upper back.  Objective findings indicated there was no 
evidence of spasm, deformity or dislocation.  There was point 
tenderness on the left side of his neck, shoulder and 
paravertebral muscles.  This examiner diagnosed muscle 
strain.

A VA disability examination in September 1989, two months 
after the veteran's military service ended, made no reference 
to any then current neck problems.  Another disability 
evaluation in February 1991 also found no abnormalities, pain 
or musculoskeletal problems involving his neck.

More recently dated VA treatment records note in May 2000 
that the veteran complained of neck pain and stiffness.  
Physical therapy provided good relief of his symptoms.  After 
an EMG in October 1999, the examiner diagnosed possible 
cervical spondylosis.

VA treatment records from September 2004 provide a diagnosis 
of cervical spondylosis.  The determinative issue, then, is 
whether the cervical spondylosis is attributable to the 
veteran's military service - including by way of his already 
service-connected low back disorder.  See 38 C.F.R. 
§ 3.303(d); Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See also D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000).

VA furnished the veteran a compensation examination in March 
2005 to determine the nature and etiology of any neck 
disorder.  During that examination, the veteran complained of 
neck pain.  Objective findings indicated that he was unable 
to extend his neck.  Forward flexion was to 45 degrees, left 
and right lateral flexion also was to 45 degrees, as was left 
and right lateral rotation.  There was audible crepitus.  
With respect to posture, the examiner observed the veteran's 
right middle and upper back was more swollen and tight upon 
palpation than the left indicating the musculature on the 
right is compensating for the left side.  Examination of 
supination and pronation bilateral were 35 degrees and 15 
degrees left and right, respectively.  The examiner diagnosed 
cervical spondylitis.  The examiner opined that this 
condition is most likely related to the biomechanical 
favoritism rendered from the lumbar and cervical spine 
injuries that had occurred during the veteran's military 
service.  The examiner explained that the history of neck and 
back injuries during service and the medical examination 
support this finding.

The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).

In sum, the March 2005 VA examiner's opinion (the only nexus 
opinion available) links the veteran's neck disorder - 
specifically, his cervical spondylitis, to the low back and 
neck injuries he sustained while in the military.  According 
to the VA examiner, those in-service injuries caused postural 
abnormalities and neck problems, which, in turn, resulted in 
the veteran's cervical spondylitis.  Certainly then, when 
resolving all reasonable doubt in his favor, the record 
provides sufficient evidence to support his contention that 
he has a neck disorder due to his military service.  Hence, 
the Board will give him the benefit of the doubt and grant 
his claim.  38 C.F.R. § 3.102.


ORDER

A separate 10 percent rating is granted for the veteran's 
short-term memory loss, subject to the laws and regulations 
governing the payment of VA compensation.

A separate 10 percent rating also is granted for his 
constipation, subject to the laws and regulations governing 
the payment of VA compensation.

As well, the claim for service connection for a neck disorder 
(cervical spondylitis) is granted.


REMAND

During his July 2008 Travel Board hearing, the veteran 
submitted evidence indicating he is receiving disability 
benefits and/or supplemental income from the Social Security 
Administration (SSA).  Since these additional records are 
potentially relevant to his appeal with VA, especially as 
they may concern the conditions at issue - including the 
severity of his low back disability, attempts must be made to 
obtain this additional evidence.  38 C.F.R. § 3.159(c)(2).  
See also Lind v. Principi, 3 Vet. App. 493, 494 (1992) and 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain all documents pertaining to the 
veteran's receipt of supplemental income 
and/or disability benefits from the SSA, 
and then associate these documents with 
his claims file for consideration in his 
appeal.  These records should include, but 
are not limited to, copies of any decision 
on the claim for disability benefits, as 
well as any medical records used to make 
the determination of entitlement, any 
hearing transcripts, etc.  Efforts to 
obtain these records should also be 
documented.

2.  Then readjudicate the veteran's claims 
for ratings higher than 40 percent for his 
low back disorder and, if he is not 
content with this decision, for separate 
ratings higher than 10 percent for his 
memory loss and constipation in light of 
any additional evidence obtained.  If 
these claims are not granted to his 
satisfaction, send him and his 
representative a SSOC and give them time 
to respond to it before returning the file 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


